Case 2:17-cv-06787-KAM-ARL Document 27 Filed 09/08/20 Page 1 of 15 PageID #: 281



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------X

 NATALIE LONGSWORTH,

                         Plaintiff,
                                                MEMORANDUM AND ORDER
             -against-
                                                17-CV-6787(KAM)(ARL)

 COUNTY OF NASSAU, et al.

                         Defendants.

 ---------------------------------X

 KIYO A. MATSUMOTO, United States District Judge:

             Plaintiff Natalie Longsworth (“plaintiff”) brought

 this action against the County of Nassau, New York (“the

 County”) and several of her former supervisors at the Nassau

 County Police Department (“the supervising officers,” and

 together with the County, “defendants”) pursuant to federal,

 state, and local anti-discrimination statutes, alleging

 discrimination based on her race.         Defendants previously moved

 to dismiss plaintiff’s state and local claims as procedurally

 barred due to her failure to comply with New York state law

 requirements applicable to suits against counties.           The court

 granted the motion to dismiss in part, but denied the motion

 without prejudice with respect to plaintiff’s state claims

 against the supervising officers in their individual capacities.




                                       1
Case 2:17-cv-06787-KAM-ARL Document 27 Filed 09/08/20 Page 2 of 15 PageID #: 282



             Defendants have now renewed their motion to dismiss

 the state claims against the supervising officers in their

 individual capacities, pursuant to Federal Rule of Civil

 Procedure 12(b)(6).      For the reasons herein, the renewed motion

 to dismiss is granted in part and denied in part.

                                  BACKGROUND

             The factual allegations in this case were described in

 the court’s prior decision regarding defendants’ motion to

 dismiss, and are summarized only briefly here.           From

 approximately October 21, 2015 through October 18, 2016,

 plaintiff worked as a Police Communications Operator for the

 Nassau County Police Department (“the Police Department”). 1            (ECF

 No. 5, Amended Complaint (“Am. Compl.”), ¶ 12.)           The Police

 Department terminated plaintiff’s employment after a one-year

 probationary period, purportedly for “unsatisfactory

 performance.”     (Id. ¶¶ 27, 78-79.)

             Plaintiff alleges that defendants discriminated

 against her on the basis of her race throughout her employment.

 (Id. ¶¶ 1-3.)     The amended complaint alleges various purportedly

 discriminatory interactions with her supervising officers.

 Plaintiff initially sought to remedy the alleged discrimination



 1 Plaintiff also worked as an Operator for the Police Department for a brief
 three-week period in early 2015. (Id. ¶¶ 24-25.) However, plaintiff’s
 allegations largely pertain to her second, longer stint of employment ending
 in October 2016.


                                       2
Case 2:17-cv-06787-KAM-ARL Document 27 Filed 09/08/20 Page 3 of 15 PageID #: 283



 through administrative channels.          On September 26, 2017,

 plaintiff cross-filed complaints with the New York State

 Department of Human Rights and the United States Equal

 Employment Opportunity Commission (“EEOC”).            (Id. ¶¶ 7-8.)   On

 January 19, 2017, plaintiff cross-filed a second set of

 complaints challenging the same conduct, as well as her

 allegedly discriminatory termination.          (Id.)

             After receiving a Right to Sue letter from the EEOC,

 plaintiff initiated this civil action against the County, the

 Police Department, and the supervising officers (in both their

 official and individual capacities).          Plaintiff’s amended

 complaint alleged that defendants discriminated against her on

 the basis of her race in violation of 42 U.S.C. § 2000e, 42

 U.S.C. § 1981, and 42 U.S.C. § 1983; New York Executive Law §

 296; and Title C-2 § 21-9.8(1) of the Nassau County Local Laws.

 (Id. ¶ 1.)

             Plaintiff did not file a notice of claim with the

 County within ninety days of the events giving rise to her state

 and local claims, which is a requirement under New York law.

 See N.Y. Cnty. Law § 52; N.Y. Gen. Mun. Law § 50–e.            Defendants

 therefore moved to dismiss plaintiff’s state and local claims as

 procedurally barred.      (ECF No. 14, First Motion to Dismiss.)

 Plaintiff conceded that her state and local claims against the

 County should be dismissed for failure to file a notice of


                                       3
Case 2:17-cv-06787-KAM-ARL Document 27 Filed 09/08/20 Page 4 of 15 PageID #: 284



 claim, and accordingly withdrew them.          (ECF No. 15, Mem. of Law

 in Opposition to First Motion to Dismiss, at 4.)            Plaintiff also

 acknowledged that her claims against the supervising officers in

 their official capacities were procedurally barred.            (Id. at 4.)

 Plaintiff, however, argued that her claims against the

 supervising officers in their individual capacities should

 proceed.

             On July 16, 2019, the court issued a Memorandum and

 Order granting in part and denying in part defendants’ motion to

 dismiss.    (ECF No. 19, Memorandum and Order (“July 16, 2019

 Order”).)    The court granted the motion to dismiss the state

 claims against the County and the supervising officers in their

 official capacities, and the local claims against all

 defendants. 2   (Id. at 14-15, 17-18.)       With respect to the state

 claims against the supervising officers in their individual

 capacities, the court noted that plaintiff could only proceed

 against individuals if there was (1) a statutory obligation to

 indemnify the individuals under the law          (2) that would apply to

 the individuals’ challenged conduct.         (Id. at 15); see N.Y. Gen.

 Mun. Law § 50–e(1)(b).       Neither party argued that a specific

 statute obligated the County to indemnify the supervising

 officers, and so the court was unable to decide whether to


 2 Defendants also moved to transfer this case to the Eastern District of New
 York courthouse located in Central Islip, New York. The court denied that
 motion in the July 16, 2019 Order.


                                       4
Case 2:17-cv-06787-KAM-ARL Document 27 Filed 09/08/20 Page 5 of 15 PageID #: 285



 dismiss the claims against the supervising officers in their

 individual capacities.       (June 16, 2019 Order at 15-16.)

 Accordingly, the court denied without prejudice the motion to

 dismiss those claims, and stated that it would entertain a

 request from defendants to renew their motion to dismiss

 plaintiff’s claims against the supervising officers in their

 individual capacities.       (Id. at 16-17, 18.)

             Defendants have renewed their motion to dismiss (see

 ECF No. 23, Motion to Dismiss; ECF No. 23-5, Memorandum in

 Support (“Mem.”); ECF No. 25, Reply in Support (“Reply”)), and

 plaintiff opposes the renewed motion (see ECF No. 24, Response

 in Opposition (“Opp.”)).

                               LEGAL STANDARD

             To survive a motion to dismiss under Federal Rule of

 Civil Procedure 12(b)(6), a complaint must contain “sufficient

 factual matter” to “‘state a claim to relief that is plausible

 on its face.’”     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

 The court must accept as true all of the allegations contained

 in the complaint.      See Iqbal, 556 U.S. at 678.       The court,

 however, need not give such deference to “[t]hreadbare recitals

 of the elements of a cause of action, supported by mere

 conclusory statements.”       Id.




                                       5
Case 2:17-cv-06787-KAM-ARL Document 27 Filed 09/08/20 Page 6 of 15 PageID #: 286



                                  DISCUSSION

             Under New York state law, “[i]f an action or special

 proceeding is commenced against [an officer, appointee, or

 employee of a public corporation], but not against the public

 corporation, service of the notice of claim upon the public

 corporation shall be required only if the corporation has a

 statutory obligation to indemnify such person under this . . .

 or any other provision of law.”        N.Y. Gen. Mun. Law § 50-e(1)(b)

 (emphasis added).      Defendants argue that the Nassau County

 Administrative Code imposes an obligation to indemnify.            (Mem.

 at 3-4.)    The Nassau County Administrative Code provides:

             The County shall indemnify and save harmless its
             employees in the amount of any judgment including
             punitive or exemplary damages obtained against such
             employees in any state or federal court, or in the
             amount of any settlement of a claim for lawful
             damages provided that the act or omission from
             which such judgment or settlement arose, occurred
             while the employee was acting within the scope of
             his public employment or duties; the determination
             of an act within the scope of public employment
             shall be determined by a majority vote of a panel
             consisting of one member appointed by the Nassau
             County Board of Supervisors, one member appointed
             by the County Executive and the Director of
             Personnel for the County of Nassau.

 Nassau Cty. Admin. Code § 22-2.8(3)(a); (see Motion to Dismiss,

 Ex. A).    On January 16, 2019, the Nassau County Employee

 Indemnification Board determined that the acts alleged here were

 within the scope of the supervising officers’ duties.            (Mem. at

 4.)


                                       6
Case 2:17-cv-06787-KAM-ARL Document 27 Filed 09/08/20 Page 7 of 15 PageID #: 287



             Plaintiff argues that the question of whether the

 County had such an obligation is a factual question.            (Opp. at

 3, 5-7.)    Plaintiff further argues that the County Employee

 Indemnification Board’s decision to indemnify the supervising

 officers was a “self-serving” attempt to shield them from

 liability, made after the period within which plaintiff would

 have been required to serve a notice of claim (and after

 plaintiff filed her complaint).        (Id. at 8-10.)

             The question for the court is whether there was a

 statutory obligation to indemnify the supervising officers,

 based on their alleged conduct.        N.Y. Gen. Mun. Law § 50–

 e(1)(b).    The court finds that under the plain text of the

 County Administrative Code, the County had an obligation to

 indemnify the supervising officers if the alleged conduct

 “occurred while [they were] acting within the scope of [their]

 public employment or duties.”        Nassau Cty. Admin. Code § 22-

 2.8(3)(a).

             Whether employees were acting within the scope of

 their employment or duties is a “fact-sensitive question.”

 Int’l Shared Servs., Inc. v. Cty. of Nassau, 222 A.D.2d 407, 408

 (2d Dep’t 1995).     “An employee acts within the scope of his

 employment when he acts for the purpose of serving the

 employer.”    George v. N.Y.C. Transit Auth., No. 04-cv-3263, 2008

 WL 4274362, at *2 (E.D.N.Y. Sept. 17, 2008) (citing Burlington


                                       7
Case 2:17-cv-06787-KAM-ARL Document 27 Filed 09/08/20 Page 8 of 15 PageID #: 288



 Indus., Inc. v. Ellerth, 524 U.S. 742, 756-57 (1998)).            Where

 the “conduct . . . alleged in the complaint amounts to

 intentional torts,” it “falls outside the scope of [the

 employee’s] employment.”       Grasso v. Schenectady Cty. Pub.

 Library, 30 A.D.3d 814, 818 (3d Dep’t 2006).          An employee does

 not engage in intentional wrongdoing merely because the employee

 acts intentionally; there is no intentional wrongdoing where the

 employee “acted solely in his [or her] role . . ., and not out

 of any personal motives or desire to harm plaintiff.”            Bielski

 v. Green, 674 F. Supp. 2d 414, 428 (W.D.N.Y. 2009).

             Defendants argue that plaintiff has the burden to

 offer some evidence that the conduct in question occurred

 outside the scope of the supervising officers’ duties.            (Reply

 at 3.)    To support their position, defendants rely on two cases.

 One is a decision from the Western District of New York holding

 that “to prevail on [an] assertion that [a] municipality is not

 required to indemnify the defendant municipal employee, the

 plaintiff is required to offer some evidence establishing that

 the defendant’s alleged illegal actions occurred outside the

 scope of employment.”      Pierce v. Netzel, No. 98-cv-532, 2004 WL

 1055959, at *16 (W.D.N.Y. May 10, 2004), report and

 recommendation adopted, 2004 WL 2202643 (W.D.N.Y. Sept. 30,

 2004), aff’d, 148 F. App’x 47 (2d Cir. 2005) (summary order).

 Pierce, however, was decided in the context of the defendant’s


                                       8
Case 2:17-cv-06787-KAM-ARL Document 27 Filed 09/08/20 Page 9 of 15 PageID #: 289



 motion for summary judgment.        It would be impractical to require

 plaintiff in this case, at the motion to dismiss stage, to

 proffer evidence regarding whether the supervising officers were

 acting within the scope of their duties, before any discovery

 has taken place.

             The other case relied upon by defendants is a decision

 by Magistrate Judge Tomlinson, which stated explicitly that “the

 court may rely on the allegations contained in plaintiffs’

 complaint” to ascertain whether employees were acting within the

 scope of their employment at the motion to dismiss stage.             Sandy

 Hollow Assocs. LLC v. Inc. Vill. of Port Wash. N., No. 09-cv-

 2629, 2010 WL 6419570, at *18 (E.D.N.Y. Sept. 6, 2010), report

 and recommendation adopted, 2011 WL 13374451 (E.D.N.Y. Apr. 13,

 2011).    Accordingly, at this stage, the court will consider only

 whether plaintiff has alleged facts that, when accepted as true,

 lead to a plausible inference that the supervising officers were

 acting outside the scope of their duties.          See Costabile v. Cty.

 of Westchester, 485 F. Supp. 2d 424, 432 (S.D.N.Y. 2007)

 (“Accepting the allegations in the Amended Complaint as true, as

 we must at this stage, the conduct of defendants appears to fall

 outside the scope of their employment . . . .”).




                                       9
Case 2:17-cv-06787-KAM-ARL Document 27 Filed 09/08/20 Page 10 of 15 PageID #: 290



         I.   Allegations Against Defendants Nadolny, Gonzalez,
              Bella, Russ, Cappicioni, Butcher, Gaddist, and Halpin

              The alleged conduct by the supervising officers all

  occurred while the officers, and plaintiff, were on duty at work

  for the Police Department.       Nonetheless, the conduct that is

  alleged against most of the individual defendants was not only

  discriminatory conduct, but also degrading conduct directed

  toward plaintiff by supervising officers who apparently believed

  they were part of a “paramilitary organization.”           (Am. Compl. ¶

  46.)    The alleged conduct cannot be said at this stage to have

  been for the “purpose of serving the employer.”          George, 2008 WL

  4274362, at *2.     Nor can the court find that the supervising

  officers were acting “solely in [their] role[s],” and “not out

  of any personal motives or desire to harm plaintiff.”           Bielski,

  674 F. Supp. 2d at 428.

              Plaintiff’s allegations against the supervising

  officers include that defendant Carol Nadolny refused to train

  plaintiff, and then berated plaintiff (as did defendant Fran

  Cappicioni) because of plaintiff’s inability to perform tasks

  she had not been trained to do.        (Am. Compl. ¶¶ 39, 44.)

  Plaintiff alleges that defendants Jane Gonzalez, Kathy Russ, and

  Elizabeth Bella (along with defendant Nadolny) refused to allow

  plaintiff to use leave that she was entitled to, and when

  plaintiff learned that other similarly-situated employees were



                                       10
Case 2:17-cv-06787-KAM-ARL Document 27 Filed 09/08/20 Page 11 of 15 PageID #: 291



  allowed to use their leave, defendant Bella told her that she

  “did not care” that plaintiff was being treated differently.

  (Id. ¶¶ 46, 49.)     Plaintiff further alleges that defendant Nancy

  Butcher conducted a search of plaintiff’s mouth after plaintiff

  purchased a candy bar.      (Id. ¶ 40.)     Plaintiff also alleges that

  defendant Jan Gaddist (along with defendant Nadolny) instructed

  plaintiff to write a memo “about sleeping on the floor,” after

  plaintiff had been accused of doing so.         (Id. ¶ 53.)    Plaintiff

  alleges that defendant Christine Halpin instructed plaintiff to

  move to a workstation in a separate section; then, while certain

  of plaintiff’s co-workers were allowed to work in the section

  plaintiff had been told to leave, defendant Halpin proceeded to

  tune the television to “a movie with racial undertones.”            (Id. ¶

  54.)   The next day, defendant Halpin allegedly tuned to a movie

  featuring “people in black face.”         (Id. ¶ 55.)   In addition,

  plaintiff alleges various other incidents in which these

  supervising officers scolded her, denied her access to a union

  representative, and swung her chair around to ensure that she

  was not sleeping.     (See id. ¶¶ 41, 44, 50, 52, 63.)

              A “harassing supervisor often acts for personal

  motives, motives unrelated and even antithetical to the

  objectives of the employer.”       Burlington Indus., 524 U.S. at

  757; see also Turley v. ISG Lackawanna, Inc., 774 F.3d 140, 161

  (2d Cir. 2014) (“Because it is usually motivated by something


                                       11
Case 2:17-cv-06787-KAM-ARL Document 27 Filed 09/08/20 Page 12 of 15 PageID #: 292



  personal, harassment, however egregious, ordinarily does not

  fall within the scope of employment.”).         The foregoing

  allegations, if true, could plausibly amount to intentional

  harassment, and thus the alleged conduct would fall outside the

  scope of the supervising officers’ duties.

              It is of little consequence to the “scope of

  employment” analysis that the County, after plaintiff filed her

  complaint, chose to indemnify the supervising officers.            The

  court’s inquiry, under New York law, is whether there was “a

  statutory obligation to indemnify” them.         N.Y. Gen. Mun. Law §

  50-e(1)(b).    The County’s decision to indemnify contained no

  specific findings about how the supervising officers’ alleged

  conduct fell within the scope of the employees’ duties.            (See

  Motion to Dismiss, Ex. B.)       The court does not agree that the

  County had a statutory obligation to indemnify supervisors

  allegedly engaged in intentional race-based harassment of an

  employee.    If that were true, the County would be obligated to

  indemnify every employee accused of intentional wrongdoing,

  including, for example, those accused of sexual assault, so long

  as the alleged wrongdoing happened during working hours.

  Contrary to the County’s contention, the court does not find it

  likely that the County would commit to indemnification for

  alleged intentional wrongdoing in all future cases, particularly




                                       12
Case 2:17-cv-06787-KAM-ARL Document 27 Filed 09/08/20 Page 13 of 15 PageID #: 293



  when doing so would not present a procedural bar to the

  plaintiff’s claims, as it might have here.

              Accordingly, the court finds that the County was not

  obligated to indemnify the supervising officers under the

  circumstances discussed above.       Plaintiff has plausibly alleged

  that their conduct went beyond their official duties, and

  amounted to intentional race-based harassment.          Plaintiff’s

  state claims against defendants Nadolny, Gonzalez, Bella, Russ,

  Cappicioni, Butcher, Gaddist, and Halpin, in their individual

  capacities, are therefore not barred as a result of plaintiff’s

  failure to serve a notice of claim.

        II.   Allegations Against Defendant Stephanoff

              Although the court does not find that the foregoing

  alleged conduct occurred within the scope of those supervising

  officers’ duties, there is one more supervising officer’s

  alleged conduct to consider: defendant Gregory Stephanoff.

  Plaintiff alleges that defendant Stephanoff “was a decision[-]

  maker and possessed the authority to effect [sic] [p]laintff’s

  employment and bring about her termination.”          (Am. Compl. ¶ 19.)

  Plaintiff does not, however, specify whether defendant

  Stephanoff actually did play a role in plaintiff’s termination,

  nor does she allege any other specific conduct on his part,

  beyond the conclusory assertions that he and the other

  defendants “discriminated against” plaintiff, “infringe[d] upon”


                                       13
Case 2:17-cv-06787-KAM-ARL Document 27 Filed 09/08/20 Page 14 of 15 PageID #: 294



  her rights, and “condoned a policy of unequal treatment.”            (Id.

  ¶¶ 105, 111 118, 136.)

              Because plaintiff has not alleged that defendant

  Stephanoff engaged in any intentional wrongdoing, but alleges

  instead that he acted within the scope of his supervisory

  authority, the court finds that the County was obligated to

  indemnify him under its Administrative Code.          Therefore,

  plaintiff’s state claims against defendant Stephanoff are barred

  as a result of plaintiff’s failure to file a notice of claim.




                                       14
Case 2:17-cv-06787-KAM-ARL Document 27 Filed 09/08/20 Page 15 of 15 PageID #: 295



                                  CONCLUSION

              For the foregoing reasons, defendants’ renewed motion

  to dismiss is granted in part and denied in part.           The motion to

  dismiss is granted with respect to defendant Stephanoff, but

  denied in all other respects.       This case shall proceed to

  discovery on plaintiff’s claims under federal law, and the state

  claims against defendants Nadolny, Gonzalez, Bella, Russ,

  Cappicioni, Butcher, Gaddist, and Halpin in their individual

  capacities.

              The Clerk of Court is respectfully directed to

  terminate Gregory Stephanoff as a defendant in this action.

  SO ORDERED.

  Dated:      Brooklyn, New York
              September 8, 2020


                                               /s/
                                     Hon. Kiyo A. Matsumoto
                                     United States District Judge




                                       15
